Citation Nr: 1409881	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-26 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from November 1951 to February 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent, effective February 16, 2010 (date of claim).  In January 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

[Subsequent to the RO's most recent adjudication, the Veteran submitted additional evidence without waiving his right to RO initial consideration.  As this matter is being remanded anyway, the RO will have an opportunity to consider this evidence in the first instance.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2013).

The most recent VA examination to evaluate the Veteran's hearing was in May 2010, nearly four years ago.  He has alleged in statements and testimony that the current rating does not reflect the current state of his bilateral hearing loss.  During the January 2014 hearing, he specifically stated that he knows he is getting worse.  Because he is competent to observe a decline in hearing acuity, a contemporaneous examination to assess the severity of his hearing loss is necessary.

Furthermore, at the January 2014 videoconference hearing, the Veteran's representative reported that the Veteran was seen by a private audiologist in January 2010, February 2012, and April 2012.  Records of such evaluations and treatment may contain pertinent information and should be secured (if available).  Records of any VA evaluation or treatment the Veteran may have received for hearing loss since 2010 may also contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The Veteran should be asked to identify (and provide authorizations for VA to secure records of) any (and all) private evaluations and/or treatment he has received for his hearing loss disability.  The RO should secure complete clinical records of all such evaluations/treatment from the providers identified.

2.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for hearing loss.

3.  Thereafter, the RO should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown).  The examiner must explain the rationale for all opinions.

4.  The RO should then review the record and readjudicate the Veteran's claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

